 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL M. BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6

 7   Attorneys for Plaintiff
     United States of America
 8

 9                               IN THE UNITED STATES DISTRICT COURT
10                                  EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-0169 GEB

13                                Plaintiff,             STIPULATION AND ORDER
                                                         RESETTING STATUS CONFERENCE,
14                          v.                           AND EXCLUDING TIME UNDER THE
                                                         SPEEDY TRIAL ACT
15
     CHI MENG YANG AND
16   GAOSHENG LAITINEN,

17                                Defendants.
18

19          The United States of America, through its counsels of record, McGregor W. Scott, United States
20   Attorney for the Eastern District of California, and Michael M. Beckwith, Assistant United States
21   Attorney, defendant Chi Meng Yang, through his counsel of record, Douglas J. Beevers, defendant
22   Gaosheng Laitinen, through her counsel of record, Katryna Lyn Spearman, hereby stipulate and agree
23   that the status conference set for January 25, 2019, be continued to March 22, 2019, and stipulate that
24   the time beginning January 25, 2019, and extending through March 22, 2019, should be excluded from
25   the calculation of time under the Speedy Trial Act, 18 U.S.C. § 3161.
26          The parties submit that the ends of justice are served by the Court excluding such time, so that
27   counsel for each defendant may have reasonable time necessary for effective preparation, taking into
28   account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A), (B)(iv) [Local Code T4].

      Stipulation and [Proposed] Order                   1
30
 1          The parties agree and stipulate, and request that the Court find the following:
 2          a.        The government has provided approximately 40 discs of discovery.
 3          b.        Counsel for defendants, particularly counsel for defendant Laitinen, who joined the case
 4   on or about November 16, 2018, desire additional time to complete the review of discovery, to conduct
 5   defense investigation, and to discuss the case with their clients. Counsel for Ms. Laitinen would also
 6   like additional time to discuss potential resolution with the government; however, the attorney for the
 7   government has been preparing for trail or in trial since the middle of November. The attorney for the
 8   government is expected to be done with his trial in late January.
 9          c.        Counsel for defendants believe that failure to grant the above-requested continuance
10   would deny them the reasonable time necessary for effective preparation, considering the exercise of
11   due diligence.
12          d.        The government does not object to the continuance.
13          e.        Based on the above-stated findings, the ends of justice served by continuing the case as
14   requested outweigh the interest of the public and the defendant in a trial within the original date
15   prescribed by the Speedy Trial Act.
16          f.        For computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which
17   trial must commence, the time-period from January 25, 2019, to March 22, 2019, inclusive, is deemed
18   excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
19   continuance granted by the Court at defendants’ request on the basis of the Court's finding that the ends
20   of justice served by taking such action outweigh the best interest of the public and the defendant in a
21   speedy trial.
22          g.        Nothing in this stipulation and order shall preclude a finding that other provisions of the
23   Speedy Trial Act dictate that additional periods are excludable from the period within which
24   a trial must commence.
25   ///
26   ///
27   ///
28   ///

       Stipulation and [Proposed] Order                     2
30
 1           h.      The parties stipulate and agree that the interests of justice served by granting this
 2   continuance outweigh the best interests of the public and the defendants in a speedy trial.
 3

 4           IT IS SO STIPULATED.
 5                                                                   MCGREGOR W. SCOTT
                                                                     United States Attorney
 6

 7           Dated: January 20, 2019                 By:             /s/ Michael M. Beckwith
                                                                     MICHAEL M. BECKWITH
 8                                                                   Assistant U.S. Attorney
 9
             Dated: January 20, 2019                 By:             /s/ Douglas J. Beevers
10                                                                   DOUGLAS J. BEEVERS
                                                                     Attorney for Defendant
11                                                                   CHI MENG YANG
12           Dated: January 20, 2019                 By:             /s/ Katryna Lyn Spearman
                                                                     KATRYNA LYN SPEARMAN
13                                                                   Attorney for Defendant
                                                                     GAOSHENG LAITINEN
14

15
                                                        ORDER
16
             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’ stipulation,
17
     and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
18
     specifically finds the failure to grant a continuance in this case would deny counsel reasonable time
19
     necessary for effective preparation, taking into account the exercise of due diligence.
20
             Dated: January 22, 2019
21

22

23

24

25

26

27

28

       Stipulation and [Proposed] Order                     3
30
